Citation Nr: 0929886	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed tinnitus. 



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The record indicates the Veteran was a member of the Florida 
National Guard for a total period of 14 years and 10 months.  
He had documented periods of active duty for training from 
July 4, 1966 to December 17, 1966 and from November 1989 to 
February 1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 RO rating 
decision.  

In April 2007, the Board issued a decision denying claims of 
service connection for bilateral tinnitus and for claimed 
brain disease due to trauma and for outpatient VA dental 
treatment.  The Veteran thereupon submitted an appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In February 2008, the Court issued an Order granting a Joint 
Motion to vacate and remand the part of the Board's decision 
that pertained to the issue of service connection for claimed 
tinnitus.  The appeal regarding the other two issues was 
dismissed by the Court.  

In compliance with the Joint Motion, in November 2008, the 
Board remanded the case to the RO, via the Appeals Management 
Center (AMC) for additional development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's currently demonstrated complaint of buzzing 
in the right ear is not shown to be due to an injury or other 
incident of either period of active duty for training or an 
injury during inactive duty for training.  .  

3.  Any assertions of the Veteran having had bilateral 
tinnitus since 1990 following noise exposure in connection 
with service are not credible or otherwise corroborated by 
competent evidence.  

4.  The Veteran did not manifest complaints or finding of 
hearing problems or tinnitus during service or for many years 
thereafter.  

5.  The Veteran is not shown to have bilateral tinnitus that 
can be causally linked to the exposure to acoustic trauma 
during either period of active duty for training or to an 
injury during inactive duty for training.  


CONCLUSION OF LAW

The Veteran is not shown to have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active duty for training or an injury that was 
incurred in or aggravated by inactive duty for training.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In regard to the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As the requirements of VCAA 
were addressed in the earlier decision, and the pending issue 
has been remanded by directive of the Court to comply with 
the Joint Motion of the parties, further discussion of VCAA 
is not required at this time.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

However, the term "active military, naval, or air service," 
as cited in 38 C.F.R. § 3.1(d), includes only active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

The Board notes that active duty for training is defined as 
full-time duty in the Armed Forces performed by Reserve for 
training purposes.  38 U.S.C.A. § 01(22).  

However, service connection may still be granted for injury 
or disease incurred while on active duty for training.  The 
Board notes that there is also inactive duty training, which 
is defined as other than full-time training performed by 
Reserves.  38 U.S.C.A. § 101(23).  Service connection may be 
granted for injuries incurred while on inactive duty 
training, but not for disease.  

In connection with his claim in December 2001, a typewritten 
document signed by the Veteran indicated that he sustained a 
brain injury in an automobile accident in 1967 while on 
active duty and injuries to his head and face while serving 
in Panama in 1990.  He reported that he had developed several 
conditions including ringing in the ears and hearing loss 
from those accidents.  

In connection with his Substantive Appeal, the Veteran 
asserted that he had "bilateral" tinnitus due to serving on 
active duty under extremely noisy conditions.  He opined that 
his tinnitus could only be the result of his service 
exposure.  

A careful review of the Veteran's service treatment records 
revealed that, during active duty for training from July 1966 
to December 1966, he had surgery to treat a fractured maxilla 
as well as an operative procedure to correct a tibia 
protuberance in the left knee.  In January 1990, he was a 
passenger in a motor vehicle accident and suffered contusions 
and lacerations to the left thigh.  

The medical records from each period of active duty for 
training contain no complaints or findings referable to 
tinnitus.  

The Veteran's DD Form 214 showed service as a wheeled vehicle 
mechanic and his National Guard Report of Separation and 
Record of Service (NGB) Form 22 showed service as a wheeled 
vehicle mechanic and as airplane repairmen.  Other evidence 
in the record shows that he had similar occupational 
experience as a civilian.  

The VA treatment records show that the Veteran was seen on a 
outpatient basis in August 2001 for complaints of decreased 
hearing in the left ear.  An impression of decreased hearing 
with tinnitus was recorded.  In January 2003, in connection 
with a audiology consultation, it was noted that case history 
information was somewhat difficult to obtain.  

The Veteran reported having a head injury in the 1960's and 
then an episode when he was in the hospital and was 
paralyzed.  He felt that his hearing had been poor since 1990 
with complaints of constant tinnitus in the right ear since 
1990.  He was noted to have a history that was positive for 
noise exposure in the "military, occupationally."  He had 
never worn a hearing aid and was last tested in 1980.  He was 
noted to have a functional loss in the right ear and a 
sensorineural hearing loss in the higher frequencies on the 
left.  

In connection with a VA examination in December 1992, the 
Veteran reported various complaints including that of 
drainage from the left ear.  The diagnoses at that time 
included that of a delusional (paranoid) disorder, previously 
referred to as pseudologia fantastica.  

When examined by VA in May 1998, it was noted by way of 
history that the Veteran had been hit with a rifle butt in 
left maxilla and had emergency surgery.  He reported having 
sinus problems on the left side since that time.  He also 
reported being hospitalized for three months after an 
automobile accident in 1967 and being in a coma for about two 
months due to a head injury.  

At a January 2009 VA examination, the Veteran reported having 
a chief complaint of a constant buzzing sound on the right 
side of his head since sustaining a head injury in 1967 in a 
care accident when he was unconscious for 90 days and 
temporarily paralyzed on the left side.  He said he had a 
skull fracture.  

The Veteran reported having in-service noise exposure to 
tanks, howitzers and heavy equipment.  He denied any 
occupational noise exposure but did hunt and target shoot 
with ear protection.  

In response to a question, the examiner indicated that the 
Veteran had a current complaint of tinnitus on the 
"[r]bight" that was constant.  The examiner noted that the 
Veteran had a mixed hearing loss in the right ear and a 
sensorineural hearing loss on the left.  

The VA examiner stated that she could not provide a nexus 
opinion without resorting to speculation because there were 
no audiometric treatment records from duty in 1989 and 1990 
for her to determine if the onset of tinnitus was from that 
period.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of certain symptomatology, 
such as ringing in the ears.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In fact, the Board observes that the Court has determined 
that, for tinnitus, the Veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

While this matter was remanded for the purpose of obtaining a 
VA examination to determine the nature and likely etiology of 
the claim tinnitus, the examiner noted that she could provide 
the requested opinion without resorting to speculation due to 
the lack of audiometric testing for the period of active duty 
for training.  

On this record, and for much the same reason, the Board finds 
no basis for concluding the Veteran currently suffers from 
tinnitus due to his exposure to acoustic trauma or other 
disease or injury in his service.  

Significantly, the recent VA examination noted that the 
Veteran's chief and apparently only complaint involved a 
constant buzzing noise on the right side of his head.  

This statement recorded for examination purposes takes on 
great probative weight in this case because it calls into 
question the credibility of earlier assertions of his having 
bilateral tinnitus.  It serves to establish for the purposes 
of this decision that the current disability does not involve 
bilateral tinnitus.  

Moreover, in the Board's view, the apparent inconsistency in 
describing the nature of his tinnitus over time, raises 
serious concerns about the credibility of the Veteran's own 
lay assertions linking the onset the claimed manifestation to 
the time he was in service.  

Given the record as whole, any current statements offered as 
competent evidence of his developing some form of tinnitus 
following his exposure to acoustic trauma in service are 
clearly lack credibility and are inconsistent with other 
evidence in the file.  

Here, in amplifying on the statements of the VA examiner, the 
Board finds no pertinent complaint or finding of tinnitus in 
numerous records dealing with the Veteran's second period of 
active duty for training or other subsequent clinical 
documents, including those dealing with his application for 
Social Security Disability benefits.  The VA treatment 
records serve to only confirm the first reports of hearing 
problems and tinnitus in 2001.  There also is no competent 
evidence that serves to show that he suffers from tinnitus 
due to the exposure to acoustic trauma.  

Finally, at the time of the VA examination, the Veteran 
himself related the onset of his buzzing on the right side of 
his head to a rather serious accident in 1967 when he was 
hospitalized for a head trauma.  These statements clearly 
link the current complaints of tinnitus to an event that did 
not happen during either period of active duty for training 
or in connection with inactive duty for training.  

Given the examination findings, the Board finds ample support 
for concluding that the currently identified unilateral 
tinnitus is not shown to be due to disease or injury that was 
incurred in or aggravated by a period of active duty for 
training or an injury incurred in or aggravated by inactive 
duty for training.  

As the evidence is found to be against the claim, the benefit 
of the doubt doctrine cannot be favorably applied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, on this 
record, the claim of service connection for tinnitus must be 
denied.  



ORDER

Service connection for claimed tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


